Title: From George Washington to the Board of Treasury, 29 May 1780
From: Washington, George
To: Board of Treasury



Gentn
Head Qrs Morris Town May 29th 1780

You will have heard before this I am persuaded, that an Armament, composed of Land & Sea forces, is soon expected to arrive on the Continent from France, for the purpose of cooperating with us against the Common Enemy. Every exertion will be necessary on our part for the occasion—and the aid of every experienced & active Officer. In this view—and as the Forage department is a most important one—on the proper arrangements and execution of the duties of which—our

movements will essentially depend; It is my wish that we should have the services of colo. Biddle this Campaign. I have communicated the matter to him and he has consented to continue to act, though he had resigned; but he informed me he was obliged to be at philadelphia in consequence of some arrangements of your Office, for the purpose of adjusting his accounts—a point which he was very desirous of effecting. It appears to me his services will be so essential with the Army—that it would be better to defer this business for the present, unless it can be accomplished in a few days—which I should suppose, from the great extent & variety of his transaction⟨s⟩ cannot be the case. If I am right in my conjectures—and the Board do not see that very superior advantages would arise to the public from his detention, I wish his earliest return. Time is most precious with us—and, circumstanced as we are, we have not a moment to spare in providing for the Object I have mentioned. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt st.
